Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
         The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 03/08/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

        The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings Object  
        The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations “fluid channel”, “attachment feature”, “two hollow needles” and “bridge channel” as recited in claims1 and 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
         Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required inreply to the Office action to avoid abandonment of the application. Any amendedreplacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figurenumber of an amended drawing should not be labeled as "amended." If a drawing figureis to be canceled, the appropriate figure must be removed from the replacement sheet,and where necessary, the remaining figures must be renumbered and appropriatechanges made to the brief description of the several views of the drawings forconsistency. Additional replacement sheets may be necessary to show the renumberingof the remaining figures. Each drawing sheet submitted after the filing date of anapplication must be labeled in the top margin as either "Replacement Sheet" or "NewSheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner,the applicant will be notified and informed of any required corrective action in the nextOffice action. The objection to the drawings will not be held in abeyance. 

Claim Objection
.  Appropriate correction is required.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otis, Jr. et al. (US Pat. 6,572,214).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:                                        
          Otis, Jr. et al. disclose in Figures 1-3 an ink jet printer comprising:
          Regarding claim 1, a device (15) including a fluid channel (74) connecting a pair of ports (62, 72) and an attachment feature (71) to attach the device (15) at a dummy cartridge (12) (Figure 3);      wherein the pair of ports (62, 72) is dimensioned to mate with fluid feed ports (42) of a printer (10) when the device (15) is attached to the dummy cartridge (12) and the dummy cartridge (12) is inserted in the printer (10) (Figures 1 and 3). 

          Regarding claim 9, the dummy cartridge (12) in combination with an accessory device (15), the accessory device (15) including a fluid channel (74) connecting a pair of ports (66, 72) and an attachment feature (71) to attach the accessory device (15) at the dummy cartridge body (12) (Figure 3); wherein the pair of ports (66, 72) is dimensioned to mate with fluid feed ports (42, 44) of a printer (10) when the accessory device (15) is attached to the dummy cartridge body(60)  and the dummy cartridge body (60) is inserted in the printer (10) (Figures 1 and 3). 
          Regarding claim 10, wherein the dummy cartridge body (60) is a single molded or 3D printed part. 
         Regarding claim 11, wherein the dummy cartridge body (60) includes a handle (32) for handling the dummy cartridge (12) during insertion into and removal from the cartridge pocket (20) (Figure 2).           
         Regarding claim 12, wherein the accessory device (15) is attached to the dummy cartridge
body (12) by at least one of a screw, an interference fit, and a frictional connection (71) (Figure 3). 
           Regarding claim 13, inserting a dummy cartridge (12) into a cartridge pocket (20) of a printer (10), the dummy cartridge (12) carrying an accessory device (15), the accessory device (15) providing a fluid interconnect bridge (74) having a pair of ports (66, 72); wherein inserting the dummy cartridge (12) includes mating the pair of ports (66, 72) with a pair of fluid feed points (42) of the printer (10) (Figure 3).  

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlowski, Jr. et al. (US Pat. 5,971,529).

Pawlowski, Jr. et al. disclose in Figures 1A and 5B an inkjet printer comprising: 

          Regarding claim 8, a dummy cartridge (30 or 50) comprising a dummy cartridge body designed to be inserted into a cartridge pocket (32) of a printer (10) (Figure 1A), and 
a receiving structure (73) to attach an accessory device (76) (Figure 5B). 

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 USC 103 (a) as being unpatentable over Otis, Jr. et al. (US Pat. 6,572,214) in view of Pawlowski, Jr. et al. (US Pat. 5,971,529).  

          Otis, Jr. et al. disclose the basic features of the claimed invention as stated above but do not disclose before inserting the dummy cartridge into the cartridge pocket, connecting the accessory device to the dummy cartridge. 
          Pawlowski, Jr. et al. disclose in Figure 2-3A and 5A-5B a print cartridge comprising before inserting the dummy cartridge (50) into the cartridge pocket (48), connecting the accessory device (76) to the dummy cartridge (50).            
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pawlowski, Jr. et al. in the Otis, Jr. et completing a fluid connection between an external ink supply and a print cartridge.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,019,465; US Pat. 6,540,343; US Pub. 2008/0309739; US Pub. 2016/0167384) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claims 2-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a device comprising a device body that receives two hollow needles which are connected by a bridge channel within the device body in the combination as claimed.

         Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method comprising a step of starting a printing fluid circulation process wherein a printing fluid is transported through a fluid path, with a fluid interconnect bridge of an accessory device forming part of the fluid path in the combination as claimed.

CONCLUSION

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853